GAJARSA, Circuit Judge.

ORDER

Gateway 2000, Inc. moves to dismiss appeal no. 02-1115 as premature. Gateway also advises the court of the issuance of a recent decision, Special Devices, Inc. v. OEA Inc., 269 F.3d 1340 (Fed.Cir.2001) concerning the jurisdictional issues raised in its motion to dismiss. Uniboard Aktiebolag responds to the submissions and agrees that, in light of Special Devices, the appeal is premature. Hakan Lans moves to dismiss appeal nos. 02-1112, 02-1113, and 02-1114 as premature.*
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motions to dismiss are granted.
(2) All parties shall bear their own costs.

 Lans requests dismissal "without prejudice.” It is this court's usual practice not to designate dismissals as being with or without prejudice.